Title: To Alexander Hamilton from James McHenry, 19 March 1800
From: McHenry, James
To: Hamilton, Alexander



Confidential
[Philadelphia] 19 March 1800
Dear Sir
I received last night your letter inclosing the draught of a bill relative to the articles of war.
I made out two draughts of bills for the military academy, one on the most enlarged plan with limitations which ensured against any extension beyond the Fundamental School and school of Engineers and Artillerists until an appropriation for the purpose. The committee have preferred the other bill and I fear Congress will do nothing on the subject. Whatever respects the army is in some way or other counteracted.
I have not answered to your public letter of the 13 in my letter of this date. Wherefore? Mr. Simmons has refused three different accounts of extra allowance to officers beyond their emoluments. One, an allowance for Gen. Macphersons table on the late expedition. Another, an allowance to a Surgeon of a Regiment for attendance on the Indians at the Treaty of Greenville, and since the Indians frequenting Detroit. Lastly, the expences incurred by an Indian agent in the execution of his trusts in the Indian nation.
He considers that no allowance by my authority or any authority short of Congress can be made by an officer beyond the emoluments fixed to his office by law.
This is I believe a new doctrine. Will you turn the subject in your mind and give me your ideas.
I shall as soon as possible bring the matter before the President and must request you to wait the decision before I answer to these claims which you have referred to me requiring my interference and sanction.
Yours truely & affly
Js MH
Mr Wolcot to whom the inclosed papers have been referred by the President has handed them to me. The insubordination of the proceeding of the Accountant is very great, and the irregularity in that of the President to be regretted. I mean however to submit to him any ideas upon my power—as derived from the constitution of the Department, and the powers of the President combined with the annual appropriation expressly granted to meet such cases; and as the question respects most sensibly the army I must again request your matured opinion in the form of a letter to the President. Send me the papers enclosed after you have read them, and made your notes.
Yours

Js MH

